Per Curiam.
In this case a new trial was asked on the ground of surprise, and other causes. Surprise may be a ground for a new trial. Perk. Prac. p. 304. We fear justice has not been reached on the trial had. The case seems *234to have been but partially got before the Court and jury. We incline strongly to the opinion that justice demands a new trial.
J. F. Miller and W. G. George, for appellants.
James Bradley, for appellee.
The judgment is reversed, with costs. Cause remanded for further proceedings.